DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 17 September 2021 has been considered.

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 is dependent on claim 24, it is believed that claim 15 should depend from claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 10, 11, 14, 18, 23, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US Patent no. 9,694,186) in view of Maskara et al. (US Patent no. 8,761,880).
In regard to claims 1, 14, and 27, Carney et al. describe a device and method for an atrial device that tracks ventricular events (i.e., ventricular contractions) using FFRWs, heart sounds, and/or other indicators of ventricular contractions, wherein Carney et al. teach that ventricular event metrics such as ventricular contractions are used to determine atrioventricular blocks (i.e., Carney et al. count the number of ventricular contractions vs the number of atrial contractions, wherein if the atrial contraction rate is faster than the ventricular contraction rate may be indicative of an AV block, col 15 lines 39-42 and 48-58).  If this situation occurs, the device of Carney et al. generates an output in response to determining that the ventricular event meets the AV block criteria (i.e., in the event above, the atrial device sends a signal to the ventricular device to increase the pacing rate, col 15 lines 56-58).  Last Carney et al. show that the device includes a memory 122 (fig. 2) wherein stimulation therapy programs may be stored (col 11 lines 25-56).
Carney et al. is considered to substantially describe the invention as claimed, except for the detection of ventricular events (i.e., contractions) may be determined from a motion sensor, though Carney et al. do explicitly suggest that any suitable sensor for tis event may be used.  Maskara et al. teaches that a motion sensor, such as an accelerometer, may be used to detect ventricular motion, wherein ventricular motion from the sensor may be indicative of ventricular contractions (col 15 lines 61-64 and col 15 line 66 – col 16 line 1; motion may also be indicative of relaxation of the ventricle, opening/closing of heart valve, physical change in cardiac tissue, etc, col 11 lines 48-59).  It is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify Carney et al. to use a motion sensor to obtain ventricular events since Carney et al. explicitly suggests that any suitable alternative sensor type may be used, and Maskara et al. demonstrate that the motion sensor is a suitable alternative for determining the ventricular contraction data.  Such modification is considered to comprise the substitution of suitable alternative equivalent according to known techniques to yield a predictable result.
	In regard to claims 5 and 18, Carney et al. determines an atrial rate and the activity level of the patient
	In regard to claims 10 and 23, Carney et al. generates an output in response to determining that the ventricular event meets the AV block criteria (i.e., in the event above, the atrial device sends a signal to the ventricular device to increase the pacing rate, col 15 lines 56-58).
	In regard to claims 11 and 24, Carney et al. includes an atrial device and a ventricular device each comprising electrical sensing module to sense intrinsic atrial activity (col 7 lines 1-14, col 11 lines 57-67); a memory for storing a therapeutic output for controlling the ventricular pacing therapy as described above (col 11 lines 25-54, col 13 lines 1-21), wherein the atrial device is configured to communicate with the ventricular device (via circuits 128 in the atrial device and circuit 216 in the ventricular device) instructions regarding the application of pacing therapy (col 15 line 35 – col 16 line 56).
Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US Patent no. 9,694,186) in view of Maskara et al. (US Patent no. 8,761,880), further in view of Rouw et al. (US Publication no. 2002/0183795).
In regard to claims 9 and 22, Carney et al. in view of Maskara et al. is considered to substantially suggest the invention as claimed, however does not teach setting an atrial blanking window during an atrial cycle wherein the ventricular event metric from the motion signal is sensed outside of the atrial blanking window.  Rouw et al. teach setting an atrial blanking window during an atrial cycle that prevents sensing of ventricular activity during said window to prevent sensing indications of ventricular contracts which may be mistaken as atrial events (para 5).  Therefore it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify the techniques of Carney et al. and Maskara et al. to set an atrial blanking window during an atrial cycle wherein the ventricular event metric from the motion signal is sensed outside of the atrial blanking window since Rouw et al. demonstrate that the technique was known to be beneficial in pacing near the AV node to avoid confusing ventricular events for atrial events.

Allowable Subject Matter
Claims 2-4, 6-8, 12, 13, 15-17, 19-21, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the features presented in the objected claims have not be taught or suggested by the prior art in combination with the limitations of the base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5 August 2022